Amendment No. 2

to the Senior Secured Convertible Promissory Note

original due date February 13, 2008

 

This Amendment No. 2 (“Amendment”) is hereby made between FinancialContent
Services, Inc. (“Maker”), and Jade Special Strategy, LLC (“Holder”) (hereinafter
Maker and Holder each a “Party” and collectively “Parties”).

 

WHEREAS, FC was unable to pay the Senior Secured Convertible Promissory Note (
the “Note”) in full by December 31, 2007;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the Parties agree to modify the terms and conditions of the Note as
follows:

 

 

1)

Maker agrees to increase the principal of the Note by $75,000;

 

2)

Maker agrees to a one-time penalty of less than $50,000 to be determined no
later than February 29, 2008.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the date indicated below.

 

FinancialContent, Inc.

Jade Special Strategy, LLC

 

By:

/s/_________________

By:

/s/___________________

 

Name: Wing Yu

Name: David Propis

 

Title: Chief Executive Officer

Title: Manager

 

Date: December 31, 2007

Date: December 31, 2007

 

 

 

 

 

 

 